                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 Kristie L. Sluder,                     )            JUDGMENT IN CASE
                                        )
               Plaintiff(s),            )          1:20-cv-00135-MOC-WCM
                                        )
                      vs.               )
                                        )
 R. Patrick Bentancourt, et al.,        )
                                        )
               Defendants.              )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on November 10, 2020.

                                               November 10, 2020




                                               Frank G. Johns, Clerk




     Case 1:20-cv-00135-MOC-WCM Document 24 Filed 11/10/20 Page 1 of 1
